Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT AND NOTICE OF ALLOWANCE
This action is in reply to the communications filed on 11/24/2020, and to the follow-up Telephonic Interview held on 02/08/20021.
The claim amendments filed on 11/24/2020 is entered, and have overcome the 35 USC § 112(b) rejection.
Claims 1-3, 6-8, and 10 are further amended herein, and claim 9 is canceled. 
Claims 1-3, 6-8, and 10 are now pending and allowable.
The original title, “Server Device, Data Providing Method, Program, and Data Processing System” is not descriptive and is not clearly indicative of the invention to which the claims are directed. Thus, the title is amended and will now read “System, Method and Device for Folding Subjects”. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicants’ Representative, Komal Magsi (Reg. #75,533), on February 08, 2021.
The application has been amended as follows:Title: (Currently Amended) System, Method and Device for Folding Subjects
In the Claims:This listing of claims will replace all prior versions and listings of claims in this application:Claim 1: (Currently Amended)  A server device, comprising: 
a central processing unit (CPU); 
a receiver that receives subject data for each of a plurality of types of subjects, which are generated by and transmitted from one or more folding machines for folding subjects and that include related data on the subjects which are read from the subjects by a reading device of the one or more folding machines, 
wherein the one or more folding machines (i) fold the subjects using one or more folding subject processing operations, (ii) read identification data from the subjects while folding the subjects, and (iii) generate the subject data, based on the identification data, including data related to a number of the folding subject processing operations and data indicating a result of a determination made by the one or more folding machines on whether each folding subject is ongoingly used by a user or not by determining a count value within a predetermined time frame;  
a storage unit that stores aggregate data obtained by aggregating the subject data indicative of the folding subject processing operations, wherein the aggregate data includes for each of the types of the subjects:
a result of aggregation of a total number of folding subject processing operations for subjects indicated as not ongoingly used, 
second data indicating an average of the total number of folding subject processing operations for subjects indicated as not ongoingly used, and 
third data indicating an average of a number of folding subject processing operations for each of a plurality of predetermined periods; 
an analyzer that filters and extracts data corresponding to one type of among the types of the subjects contained in the aggregated data to perform an analysis on extracted data wherein the analyzer uses the third data to analyze a usage timing at which each of the subjects is used and determine durability of each of the subjects indicated as not ongoingly used by the user; and 
a provider that provides a result of the analysis by the analyzer to a predetermined information processing device. Claim 2: (Currently Amended) The server device according to claim 1, wherein the related data include at least one of the following: data on a sales company selling the subjects, identification information of the subjects, data on types of the subjects, data on purchase dates of the subjects, and data on users who use the subjects.
Claim 3: (Currently Amended) The server device according to claim 1, wherein the subject data include at least one of the following: a number of processing performed on each of the subjects by the folding machine for each predetermined period, a total number of processing operations performed on each of the subjects by the folding machine, and data indicating whether the subjects are ongoingly used or not.
Claim 4: Cancelled
Claim 5: Cancelled 
Claim 6: (Previously Presented) The server device according to claim 1, wherein the subject data include data relating to folding of the subjects, and the analyzer performs an analysis concerning the subjects by using the data relating to folding of the subjects.
Claim 7: (Currently Amended) The server device according to claim 6, wherein the data relating to folding of the subjects include at least one of the following with regard to each of the subjects: data on stains, data on damage, data on wrinkles, data on a shape change, data on color loss, data on color transfer, and data on weight.
Claim 8: (Currently Amended) A data providing method executed by a computer, the method comprising the steps of:
for each of a plurality of types of subjects, which are generated by and transmitted from one or more folding machines for folding subjects and that include related data on the subjects which are read from the subjects by a reading device on the one or more folding machines, wherein the one or more folding machines (i) 3Application No. 15/577,473 fold the subjects using one or more folding subject processing operations, (ii) read identification data from the subjects while folding the subjects, and (iii) generate the subject data, based on the identification data, including data related to a number of the folding subject processing operations and data indicating a result of a determination made by the one or more folding machines on whether each folding subject is ongoingly used by a user or not by determining a count value within a predetermined time frame; 
storing, in a storage unit, aggregate data obtained by aggregating the subject data indicative of the folding subject processing operations, wherein the aggregate data includes for each of the types of the subjects: 
first data indicating a result of aggregation of a total number of folding subject processing operations for subjects indicated as not ongoingly used, 
second data indicating an average of the total number of folding subject processing operations for subjects indicated as not ongoingly used, and
 third data indicating an average of a number of folding subject processing operations for each of a plurality of predetermined periods; 
filtering and extracting data corresponding to one type of among the types of the subjects contained in the aggregated data to perform an analysis on extracted data, a number of times each of the subjects is used at the corresponding usage timing, and the first data or the second data is used to determine durability of each of the subjects indicated as not ongoingly used by the user; and 
providing a result of the analysis to a predetermined information processing device.
Claim 9: (Currently Cancelled) 
Claim 10: (Currently Amended) A data processing system in which one or more folding machines for folding a plurality of types of subjects and a server device are connected by a network, the data processing system comprising: 
one or more folding machines that (i) fold subjects using one or more folding subject processing operations, (ii) read identification data from the subjects while folding the subjects, which are read from the subjects by a reading device on the one more folding machines and (iii) generate subject data, based on the identification data, indicating the folding subject processing operations; 
a transmitter that transmits, to the server device, subject data generated by the one or more folding machines, for each of a plurality of predetermined periods; 
a receiver that receives the subject data generated by and transmitted by the transmitter;  
a storage unit that stores aggregate data obtained by aggregating the subject data including data related to the number of the folding subject processing operations  by determining a count value within a predetermined time frame, wherein the aggregate data includes for each of the types of the subjects: 
first data indicating a result of aggregation of a total number of folding subject processing operations for subjects indicated as not ongoingly used, 
second data indicating an average of the total number of folding subject processing operations for subjects indicated as not ongoingly used, and 
third data indicating an average of a number of folding subject processing operations for each predetermined period; 
an analyzer that filters and extracts data corresponding to one type of among the types of the subjects contained in the aggregated data to perform an analysis on extracted data, wherein the analyzer uses the third data to analyze a usage timing at which each of the subjects is used and a number of times each of the subjects is used at the corresponding usage timing, and uses the first data or the second data to determine durability of each of the subjects indicated as not ongoingly used by the user; and
 a provider that provides a result of the analysis by the analyzer to a predetermined information processing device. 
REASONS FOR ALLOWANCE
The present invention is directed to an apparatus, method, and system for allowing folding machines to identify garments, fold garments, and determine usage statistics of garments as occurrences change over time.
The closest prior art of record, Leifer et al. (U.S. PGPub 20070021283, hereinafter “Leifer”), and Bhalla et al. (U.S. Patent 8630892, hereinafter “Bhalla”), relates generally to automated folding of textile items and, more particularly, to a system and method for automatically identifying, sorting and folding different textile items such as clothing, towels, blankets, etcmedia, and analyzing customer experience, determining customer churn, and correlating customer experience with customer churn to predict and reduce future customer churn. 
With respect to independent claim 1 Leifer and Bhalla collectively teach a receiver that receives subject data that are transmitted from one or more folding machines for folding subjects and that include related data on the subjects which are read from the subjects by the one or more folding machines, wherein the one or more folding machines (i) fold the subjects using one or more folding subject processing operations, (ii) read identification data from the subjects while folding the subjects, and (iii) generate the subject data, based on the identification data, indicating the folding subject processing operations; a storage unit that stores aggregate data obtained by aggregating the subject data indicative of the folding subject processing operations, wherein the aggregate data includes for each of the types of the subjects: first data indicating the result of aggregation of the total number of folding subject processing operations, second data indicating the average of the total number of folding subject processing operations, and third data indicating the average of the number of folding subject processing operations for each predetermined period; an analyzer that filters and extracts data corresponding to one type of among the types of the subjects contained in the aggregated data to perform an analysis on extracted data wherein the analyzer uses the third data to analyze a usage timing at which each of the subjects is used and the number of times each of the subjects is used at the corresponding usage timing, and uses the first data or the second data to analyze durability of each of the subjects; and a provider that provides a result of the analysis by the analyzer to a predetermined information processing device. 
However, with respect to independent claim 1 as currently amended, Leifer and Bhalla, and the other references of record taken alone or in combination neither anticipate nor render obvious the above subject matter when taken in combination with the limitations of “generate the subject data, based on the identification data, including data related to the a number of the folding subject processing operations and data indicating a result of a determination made by the one or more folding machines on whether each folding subject is ongoingly used by a user or not by determining a count value within a predetermined time frame…; first data indicating a result of aggregation of a total number of folding subject processing operations for subjects indicated as not ongoingly used, second data indicating an average of the total number of folding subject processing operations for subjects indicated as not ongoingly used, and third data indicating an average of a number of folding subject processing operations for each of a plurality of predetermined periods; an analyzer that filters and extracts data corresponding to one type of among the types of the subjects contained in the aggregated data to perform an analysis on extracted data wherein the analyzer uses the third data to analyze a usage timing at which each of the subjects is used and a number of times each of the subjects is used at the corresponding usage timing, and uses the first data or the second data to determine durability of each of the subjects indicated as not ongoingly used by the user” (as per claim 1), thus rendering claim 1 and its depended claims allowable over the prior art, and as recited and arranged in combination with the other limitations of independent claim 1 and as similarly encompassed by independent claims 8/10, thus rendering claims 1/8/10 and dependent claims 2-3 and 6-7 as allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
J. Stria et al., "Garment perception and its folding using a dual-arm robot," 2014 IEEE/RSJ International Conference on Intelligent Robots and Systems, Chicago, IL, 2014, pp. 61-67.Discloses a the problem of clothing perception and manipulation by a two armed industrial robot aiming at a real-time automated folding of a piece of garment spread out on a flat surface.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Arif Ullah whose telephone number is 571.270.0161. The Examiner can normally be reached on Monday-Friday, 10:30am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Eric Stamber, can be reached at 571.272.6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.    For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/ARIF ULLAH/Examiner, Art Unit 3683